Pek Cuuiam :
We are asked by the first assignment of error to say that “ the evidence in this case does not prove the existence of the ingredients necessar^ to constitute murder in the first degree.” This we cannot do. The evidence pointed clearly to a wilful, deliberate, and brutal murder. The deceased was found in his bed, with his skull crushed in by a blow from some blunt instrument. The heavy iron sash-weight with which it was *99probably clone was lying, covered partly with blood, by his shoulder. His person was covered with a blanket to his neck. When found he was lying as if in sleep. There had been no struggle. One single, crushing blow with the heavy iron weight, whilst sleeping, had evidently ended his life. To say that such an instrument, when so used, is not a deadly weapon, evidencing an intent to take life, is a proposition that does not' require discussion.
The other assignments were not pressed, and are without merit.
The judgment is affirmed, and it is ordered that the record be remitted to the Oyer and Terminer for the purpose of execution.